11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Adella and Richard Matthew et al
            Appellants
Vs.                  No. 11-95-00061-CV -- Appeal from Harris County
Dow Corning Corporation et al
            Appellees
 
Beatrix and Howard Elvers et al
            Appellants
Vs.                  No. 11-95-00062-CV -- Appeal from Harris County
Dow Corning Corporation et al
            Appellees
 
Judy Barkwell et al
            Appellants
Vs.                  No. 11-95-00063-CV -- Appeal from Harris County
Dow Corning Corporation et al
            Appellees
 
            The automatic bankruptcy stay in these appeals has expired, and it appears that all issues have
been resolved.  On May 3, 2005, the clerk of this court wrote the parties and requested that
appellants respond on or before May 18, 2005, showing grounds for continuing each of these
appeals.  There has been no response to our May 3 letter.
            Therefore, the appeals are dismissed.
 
June 2, 2005                                                                           PER CURIAM
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.